Citation Nr: 1138566	
Decision Date: 10/17/11    Archive Date: 10/25/11

DOCKET NO.  10-06 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an effective date prior to March 6, 2007, for the grant of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to November 1970.

This matter comes to the Board of Veterans' Appeals (Board) from an August 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  A notice of disagreement was filed in January 2008.  The RO then issued a new rating decision addressing the effective date issue in April 2008, and the Veteran reiterated his notice of disagreement in June 2008.  A statement of the case was issued in December 2009, and a substantive appeal was received in January 2010.

The Veteran testified at a Travel Board hearing before the undersigned in September 2010.  The transcript of this hearing is of record.

Although the RO has characterized the issue on appeal as a single issue encompassing both "entitlement to an earlier effective date" and also "increased evaluation" in connection with the grant of service connection for PTSD, there is no indication of record of the Veteran ever filed a notice of disagreement with respect to seeking an increased disability rating; none of the Veteran's correspondence expresses a desire to appeal the assigned disability rating.  Nor is there any evidence of a timely substantive appeal as to any such increased rating claim.  Furthermore, none of the Veteran's written contentions nor his hearing testimony in this case have expressed any desire to seek assignment of a higher disability rating for PTSD.  Therefore, no increased rating issue is currently on appeal, and no increased rating appeal is properly before the Board.  The Board has characterized the issue accordingly, as shown above, as entitlement to assignment of an earlier effective date for the grant of service connection for PTSD.

The RO's characterization of the Veteran's appeal did not include any determination that the Veteran had limited the appeal to a specific sought effective date.  The Board notes that the Veteran's written contentions have made some reference to December 2000 as a sought effective date, and his Board hearing testimony referred generally to "2001" as the approximate time of his sought effective date.  As the Veteran's references to these dates do not appear to unequivocally limit his appeal to seeking an effective date no earlier than December 2000, and as the RO adjudication of the appeal did not so limit the appeal, the Board has not so limited its own consideration of the appeal.

The Board also notes that the Veteran's contentions in this case have included some references to his belief that VA's August 2001 denial of the Veteran's original claim of entitlement to service connection for PTSD contained some manner of error.  The Board would ordinarily consider and discuss whether the Veteran's contentions in this respect are of sufficient specificity and contain the necessary elements to raise a separate issue of entitlement to revision of the PTSD effective date on the basis of clear and unmistakable error (CUE) in a prior RO rating decision.  However, this current Board decision results in revision of the effective date of the grant of PTSD to December 6, 2000; this is the date upon which the Veteran filed his first claim for service connection for PTSD.  The result of this Board decision is the same as the most beneficial revision of the effective date possible from any such pertinent identification of CUE; this is because identification of CUE would, at most, potentially obviate the finality of the only prior denial of service connection for PTSD, and the Board is already assigning the earliest effective date available as though the Veteran's original claim had been granted.  Furthermore, as discussed above, the Veteran has generally indicated that the effective date he seeks is in 2001 or in December 2000, with express reference to his original claim of entitlement to service connection for PTSD; the Veteran does not contend that any claims for service connection for PTSD were ever filed prior to December 2000.  The result of this Board decision grants the benefit sought by the Veteran and the maximum revision that could follow from any finding of CUE in a pertinent prior decision.  Therefore, there need be no further discussion of the Veteran's references to VA error in a prior decision, as any potential separate CUE issue is rendered moot by the outcome of this Board decision.



FINDINGS OF FACT

1.  On December 6, 2000, and no earlier, the Veteran first filed a claim of entitlement to service connection for PTSD.

2.  An unappealed August 2001 RO rating decision denied the claim of entitlement to service connection for PTSD.

3.  An August 2007 RO rating decision granted service connection for PTSD, and assigned an effective date of March 6, 2007 for the award.

4.  The RO's August 2007 rating decision was partially based on a service department record that was in existence, but had not been associated with the claims file when VA previously denied service connection for PTSD.

5.  Resolving reasonable doubt in the Veteran's favor, the evidence reflects that the Veteran's current PTSD has existed since at least December 6, 2000.


CONCLUSION OF LAW

An effective date of December 6, 2000 (but no earlier) is warranted for the award of service connection for PTSD.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.156(c) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation provides, among other things, for notice and assistance to claimants under certain circumstances.  VA has issued final rules to amend adjudication regulations to implement the provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The intended effect of the regulations is to establish clear guidelines consistent with the intent of Congress regarding the timing and the scope of assistance VA will provide to a claimant who files a substantially complete application for VA benefits, or who attempts to reopen a previously denied claim.

Duty to Notify

After reviewing the claims folder, the Board finds that the claimant has been notified of the applicable laws and regulations which set forth the necessary criteria for the benefits currently sought.  The claimant was informed of the information and evidence necessary to warrant entitlement to the benefits sought in a letter dated in March 2007.  Moreover, in this letter, the appellant was advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The Board notes that this letter was sent to the appellant prior to the August 2007 RO rating decision on appeal.  The VCAA notice was therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board notes that the VCAA notice described above directly addressed the claim of entitlement to service connection for PTSD that was later granted, resulting in the assignment of the effective date currently on appeal.  In this regard, the VCAA letter provided timely notice in association with the Veteran's original claim of entitlement to service connection for PTSD.  Since the issue in this case of entitlement to an earlier effective date is a downstream issue from that of service connection, additional VCAA notice is not required.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  It appears that the United States Court of Appeals for Veterans Claims has also determined that the statutory scheme does not require another VCAA notice letter in a case such as this where the Veteran was furnished proper VCAA notice with regard to the claim of service connection itself.  See Dingess v. Nicholson, 19 Vet. App. 473, 491 (2006).  The Board finds that all notices required by VCAA and implementing regulations were furnished to the appellant and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  Additionally, this notice must include notification that a disability rating and an effective date for the award of benefits will be assigned if the benefits are awarded.  Id. at 488.

In this case, the timely March 2007 VCAA letter discussed above provided the notice contemplated by Dingess.  The appellant was provided with notice of the types of evidence necessary to establish a disability rating and an effective date for any rating that may be granted, and this letter explained how VA determines disability ratings and effective dates.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  The U.S. Court of Appeals for the Federal Circuit previously held that any error in VCAA notice should be presumed prejudicial, and that VA must bear the burden of proving that such an error did not cause harm.  Sanders v. Nicholson, 487 F.3d 881 (2007).  However, the U.S. Supreme Court has recently reversed that decision, finding it unlawful in light of 38 U.S.C.A. § 7261(b)(2), which provides that, in conducting review of decision of the Board, a court shall take due account of rule of prejudicial error.  The Supreme Court in essence held that -except for cases in which VA has failed to meet the first requirement of 38 C.F.R. § 3.159(b) by not informing the claimant of the information and evidence necessary to substantiate the claim- the burden of proving harmful error must rest with the party raising the issue; the Federal Circuit's presumption of prejudicial error imposed an unreasonable evidentiary burden upon VA and encouraged abuse of the judicial process, and determinations on the issue of harmless error should be made on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Duty to Assist

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the law and regulations.  The record as it stands includes sufficient competent evidence.  All available pertinent records, in-service, post-service, and VA reports, have been obtained.  The Veteran has been afforded multiple VA examinations in connection with his PTSD claim on appeal.  All pertinent VA examination reports are of record, including those dated in July 2001 and April 2007.  The Board notes that the VA examination reports of record contain sufficiently specific clinical findings and informed discussion of the pertinent features of the disability on appeal, as appropriate, to provide probative medical evidence adequately addressing the issue decided below.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent evidence has been identified by the claimant as relevant to this appeal.  Under these circumstances, no further action is necessary to assist the claimant with this appeal.

Analysis

The Veteran seeks revision of the effective date assigned for the grant of service connection for PTSD.  Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  A 'claim' or 'application' is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  An informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).  If a formal claim is received within one year of an informal claim, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.

An August 2001 RO decision denied the Veteran's claim of entitlement to service connection for PTSD.  Evidence of record at the time showed the Veteran suffered multiple shell fragmentation wounds during his military service in Vietnam, but the evidence also showed that the Veteran did not have a confirmed adequate psychiatric diagnosis of PTSD.  A July 2001 VA psychiatric examination report specifically concluded that a diagnosis of PTSD could not be given at that time.  The RO's decision was essentially based on a finding that the Veteran did not suffer from diagnosed PTSD.

On March 6, 2007 the Veteran filed a claim to reopen his claim of entitlement to service connection for PTSD.

In July 2007, additional service department records were associated with the Veteran's claims file.  These records included documentation that the Veteran was awarded a Purple Heart for wounds received in action on May 6, 1970 in Vietnam.  An August 2007 RO rating decision granted service connection for PTSD effective from March 6, 2007, which was the date of the Veteran's claim to reopen.  The August 2007 rating decision explicitly and specifically cites the recent receipt of service personnel records confirming the Veteran's Purple Heart in both the index of pertinent evidence as well as in the second sentence explaining the grant of benefits: "Your participation in combat is verified by receipt of the Purple Heart for your shell fragment wounds incurred in Vietnam."

At any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, an award made based on all or in part on such records is effective on the date entitlement arose or the date VA received the previously denied claim, whichever is later.  38 C.F.R. § 3.156(c), (c)(3).  Such records include service records related to a claimed in-service event, injury or disease, regardless of whether such records mention the Veteran by name.  Id. § 3.156(c)(1)(i).  The Board also notes that 38 C.F.R. § 3.156(c)(2) directs that paragraph (c)(1) of this section does not apply to records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center, or from any other official source. 

The Board finds that the criteria for an earlier effective date have been established.  The Veteran first filed a claim of entitlement to service connection for PTSD on December 6, 2000.  The Veteran's claim was denied in an unappealed and final RO decision dated in August 2001.  Subsequent to this decision, an additional service department record was associated with the claims file which contained evidence that the Veteran was awarded a Purple Heart for combat wounds suffered in Vietnam on a specific date.  The Board must determine whether the service documentation of the Veteran's Purple Heart constituted 'relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim.'  The Purple Heart documentation was clearly brought into existence in May 1970 (as documented on the Purple Heart certificate) and the documentation was clearly not associated with the claims file when VA first decided the PTSD claim.  The Board also notes that there appears to be no basis for finding that the absence of the documentation of the Veteran's Purple Heart from the claims-file was due to any manner of failure on the part of the Veteran to provide sufficient information for VA.  Therefore, the essential determination is whether the Purple Heart documentation was 'relevant' to the service connection issue granted in this case; the Board finds that the Purple Heart documentation was relevant.

The Board finds it significant that the RO's June 2007 rating decision, prior to receipt of the new documentation of a Purple Heart, deferred adjudication of the claim of entitlement to service connection for PTSD on the basis that "further development [is] needed for confirmation of in-service stressor."  Furthermore, a June 2007 internal RO memorandum reflects that the RO believed at that time that "[t]he veteran was injured during combat but his in-service stressor has not been verified.... he has informed us he received the Purple Heart, personnel records are negative."

This is significant because it indicates that the RO still considered at least some element of the Veteran's claimed in-service stressor to be incompletely verified at that time, and the documentation of the Purple Heart served to confirm the unverified in-service stressor element.  In this context, the August 2007 RO rating decision appears to reasonably establish that the new service department documentation of the Veteran's Purple Heart award was 'relevant' to the decision to grant the benefit; the August 2007 RO grant cited the new Purple Heart documentation as verifying the Veteran's in-service combat stressors , at least some element of which was apparently not previously considered entirely verified.

Under 38 C.F.R. § 3.156(c), the correct effective date in this situation is the date entitlement arose or the date VA received the previously denied claim, whichever is later.  In this case, VA received the previously denied claim on December 6, 2000.  

The essential question in determining whether the effective date for the grant of service connection for PTSD should be revised as far back as the original December 2000 claim under 38 C.F.R. § 3.156(c) is whether the evidence corresponding to the earliest portion of the period supports a finding that the Veteran had PTSD at that time.  The evidence showing unequivocal psychiatric diagnosis of PTSD includes a private Vet Center report signed by a psychologist dated in January 2006 or January 2007 (the document has a typed date indicating '2006,' while the signatures on the same document indicate '2007').  Resolving reasonable doubt in the Veteran's favor, however, the Board believes that the evidence of record reasonably supports a finding that the Veteran is shown to have been suffering from his currently diagnosed PTSD throughout the period on appeal from the time of his original claim in December 2000.  In this regard, the Board believes that a reasonable reading of the July 2001 VA psychiatric examination report together with the April 2007 VA psychiatric examination report and other reports support a finding that the current PTSD diagnosis has been actively manifested throughout the period on appeal.

The Board finds that the April 2007 VA psychiatric examination report which diagnoses PTSD describes essentially the same key symptoms as are shown in the July 2001 VA psychiatric examination report.  Both reports describe that the Veteran's symptoms primarily feature sleep disturbances and intrusive thoughts related to traumatic Vietnam combat experiences; the April 2007 VA examination report establishes these as key manifestations of the PTSD pathology.  While the April 2007 VA examination report diagnoses PTSD, the July 2001 VA examination report withheld a PTSD diagnosis.  However, the July 2001 VA examination presented equivocation in its discussion of the matter.  The July 2001 VA examination report explains that "[h]e was given the Mississippi scale for combat related post-traumatic stress disorder, and received a score of 106....  A cut-off of N equals 107 is suggested for Vietnam combat related post-traumatic stress disorder.  So his score is close."  Not only did the July 2001 VA examiner's discussion reveal that the Veteran's testing results came as close as possible without meeting the cutoff for combat-related PTSD, but the report also stated that the score of 106 "indicates that there is some traumatic stress disorder...."  Furthermore, the July 2001 VA examiner explained that "[i]f there were no alcohol abuse there is a possibility that symptoms of post-traumatic stress disorder might surface and become more prominent."

Thus, the July 2001 VA examination report indicates that the Veteran was at that time extremely close to a diagnosis of combat-related PTSD, that he nevertheless had some manner of traumatic stress disorder, and that it was notably possible that his alcohol use was masking some manifestations of PTSD.  

Similarly, in the January 2006 Vet Center report, the Veteran had symptoms of depression, anxiety, and nightmares that he stated that he had for years.  The sole diagnosis was PTSD as directly related to the Vietnam War.  

In light of the information that has come to light since July 2001, including the Veteran's confirmed current diagnosis of combat-related PTSD based upon substantially the same symptoms as were documented in the July 2001 VA examination report, the Board finds that the evidence as a whole reasonably indicates that the Veteran's current PTSD pathology was present at the time of the July 2001 VA examination.

Considering the sum of the evidence and resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's current PTSD has existed throughout the period under consideration since the December 2000 filing of his claim for service connection, that is, the date VA received the previously denied claim.  38 C.F.R. § 3.156(c), (c)(3).   Accordingly, the Board finds that the criteria for an effective date of December 6, 2000 have been established for the grant of service connection for PTSD.  To this extent, the claims are granted.

An effective date prior to December 6, 2000 for the grant of service connection for PTSD is not warranted.  There is nothing in the claims file received prior to December 6, 2000 that may be construed as a formal or informal claim seeking service connection for PTSD.  The Veteran has never contended otherwise; neither the Veteran nor his representative has alleged that he submitted earlier claims.  Indeed, the Veteran repeatedly indicated during his September 2010 Board hearing testimony and in his January 2008 notice of disagreement that he believed the correct effective date should be in 'December 2000' (or in approximately '2001') in connection with his original claim for service connection for PTSD.  This Board decision awards the effective date the Veteran appears to have been seeking.  Accordingly, there is no legal basis for an effective date prior to December 6, 2000 for the grant of service connection for PTSD.



ORDER

An effective date of December 6, 2000 (but no earlier) for the grant of service connection for PTSD is granted, subject to the regulations governing the payment of monetary awards.


____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


